DETAILED ACTION


Response to Arguments
Applicant's arguments filed 5/16/22 have been fully considered but they are moot as they do not apply to the current grounds of rejection made in view of amendments to the claims.

Response to Amendments
Amendments to the claims overcome the rejection of claims 6-19 under 35 USC 112(b) set forth in the prior Office action.  Therefore, the rejection is withdrawn.
Amendments to the claims overcome the rejection of claim 7 under 35 USC 112(d) set forth in the prior Office action.  Therefore, the rejection is withdrawn.
The rejections of claims 6-19 under 35 USC 103 set forth in the prior Office action are withdrawn in order to present new rejections in view of amendments to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over KR20090013520A by Kim in view of U.S. Patent Application Publication 20120210518 by Bae et al. and KR20030043022A by Choi et al.
As to claim 6, Kim teaches a control method of a laundry treating apparatus comprising collecting first contamination data by detecting a dust or gas concentration in a tub (p. 2, ll. 55-57); determining an expected washing time based on the first contamination data (p. 1, ll. 39-41); performing washing according to the expected washing time (p. 1, ll. 39-41); collecting second contamination data to indicate a contamination level of washing water based on turbidity (p. 2, ll. 53-55); and comparing the second contamination data and a threshold level (p. 1, ll. 36-41; also see p. 3, ll. 30-35, suggesting a set threshold level to determine if washing time is increased, decreased, or an additional cycle is performed), wherein the performing washing comprises supplying water and operating the tub by a driver (p. 1, ll. 50-51), and wherein when comparing the second contamination data and the threshold determines that the data exceeds the threshold washing water is drained and washing water is supplied to the tub again (if the second contamination data exceeds a threshold the determination is made to stop washing and perform another washing or rinsing, p. 3, ll. 26-31).
Kim does not teach detecting an amount of laundry in the tub, determining an amount of water to supply based on the amount of laundry, and determining an expected washing time based on the amount of laundry.  However, one of ordinary skill in the art would have recognized as obvious to perform these operations in view of Bae.  Bae teaches detecting an amount of laundry in the tub (para. 97), determining an amount of water to supply based on the amount of laundry (para. 105), and determining an expected washing time based on the amount of laundry (para. 52).  Bae teaches that it is very important to determine the laundry amount so that the amount of wash water supplied and the expected washing time is correctly set (paras. 6-7).  One of ordinary skill in the art would have been motivated to perform these operations with the method taught by Kim in order to correctly determine the necessary amount of water and washing time for a given amount of laundry, as taught by Bae.  
Kim does not teach that the threshold contamination level is a value at which further washing may cause recontamination of the laundry.  However, one of ordinary skill in the art would have recognized as obvious to set the threshold level so that water is drained to prevent recontamination of the laundry.  Choi teaches that stopping washing, draining the washing water, and performing another washing based on a detected contamination level being over a threshold level prevents recontamination of the laundry, and further teaches that its method provides efficient performance and decreased water consumption (abstract).  One of ordinary skill in the art would have been motivated to set a threshold level to a value at which recontamination is prevented in order to prevent said recontamination and provide efficient washing, as taught by Choi.
Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 10, Kim teaches that the comparing comprises a determination whether to continue washing when the second contamination data does not exceed the threshold (p. 3, ll. 18-23; detection of contamination may be made before a washing cycle, thus a subsequent washing cycle will continue to be performed).
As to claim 13, one of ordinary skill in the art would have understood that when the washing time exceeds the expected washing time the washing cycle would be terminated and the washing water would drain in preparation for a rinse cycle (see p. 1, ll. 39-41).

Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over KR20090013520A by Kim in view of U.S. Patent Application Publication 20120210518 by Bae et al. and KR20030043022A by Choi et al. as applied to claim 6 above, and further in view of WO2011023821A1 by Inal et al.
As to claim 15, Kim does not teach displaying a detected state of dust or gas concentration on a display.  However, Inal teaches a method of operating a laundry treating apparatus comprising displaying a level of dirtiness according to a gas sensor (para. 11).  Inal specifically teaches that this provides a benefit of allowing the user to use the optimum amount of detergent by taking into consideration the level of dirtiness (para. 11).  One of ordinary skill in the art would have recognized as obvious to modify the method taught by Kim to display a detected state of dust or gas concentration in order to inform a user about the level of dirtiness so they may use the optimum amount of detergent, as taught by Inal.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 19, Kim does not teach measuring the second contamination data at predetermined times or intervals.  However, one of ordinary skill in the art would have recognized as obvious to modify the method taught by Kim to measure the first contamination data at predetermined intervals.  Inal teaches a laundry washing method in which detecting contamination data is performed at predetermined intervals (para. 24).  Inal teaches that by obtaining the measured data at intervals, washing parameters may be updated during washing, for example, by determining whether a second rinse is necessary after a first rinse is performed (para. 24).  One of ordinary skill in the art would have been motivated to modify the method taught by Kim to collect the contamination data at intervals in order to dynamically adjust washing parameters during washing, which improves overall washing performance, as taught by Inal (para. 24).  Therefore, the claimed invention would have been obvious at the time it was filed. 

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over KR20090013520A by Kim in view of U.S. Patent Application Publication 20120210518 by Bae et al. and KR20030043022A by Choi et al. as applied to claim 6 above, and further in view of U.S. Patent Application Publication 20130312202 by Balinkski et al.
As to claim 16, Kim does not teach displaying an expected washing time.  However, one of ordinary skill in the art would have recognized as obvious to modify the method taught by Kim to display an expected washing time on a display.  Balinkski teaches a washing method in which may display an estimated (i.e. expected) remaining time for a washing cycle (para. 85).  One of ordinary skill in the art would have had a reasonable expectation of success using the known method taught by Balinkski for its intended function.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 17, Kim does not teach displaying a remaining expected washing time.  However, one of ordinary skill in the art would have recognized as obvious to modify the method taught by Kim to display a remaining washing time on a display.  Balinkski teaches a washing method in which may display an estimated (i.e. expected) remaining time for a washing cycle (para. 85).  One of ordinary skill in the art would have had a reasonable expectation of success using the known method taught by Balinkski for its intended function.  Furthermore, one of ordinary skill in the art would have understood that the displayed remaining time would include any corrections to the expected time that produce the remaining time value.  Therefore, the claimed invention would have been obvious at the time it was filed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/             Primary Examiner, Art Unit 1711